United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
BULK MAIL CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1407
Issued: April 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2010 appellant filed a timely appeal from a December 2, 2009 decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant’s actual earnings as a modified mail handler fairly and
reasonably represented her wage-earning capacity.
On appeal appellant’s attorney asserts that the modified position does not represent
regular employment but rather a position tailor-made to fit appellant’s restrictions.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 13, 2005 appellant, then a 46-year-old mail handler, sustained an
employment-related right rotator cuff sprain/strain while pulling a sack of mail.2 She stopped
work that day and returned to limited duty for eight hours a day on May 29, 2006. The Office
accepted that appellant sustained a recurrence of disability on September 21, 2006 and she was
placed on the periodic compensation rolls.
The Office referred appellant to Dr. Robert Franklin Draper, Jr., a Board-certified
orthopedic surgeon. In a February 1, 2007 report, Dr. Draper provided findings on examination
and diagnosed impingement syndrome of the right shoulder with partial tear of the supraspinatus
tendon and cervical strain with disc herniations at C2 through C6. He advised that appellant
could perform light-duty work with restrictions on her physical activity. Appellant’s claim was
accepted for temporary aggravation of degenerative cervical disc disease.
On August 6, 2007 Dr. John M. Fenlin, a Board-certified orthopedic surgeon, performed
surgery for acromioplasty and right rotator cuff repair. In reports dated December 20, 2007 to
February 26, 2009, Dr. Dennis W. Ivill, a Board-certified physiatrist and associate of Dr. Fenlin,
provided examination findings, diagnosed C6 cervical radiculopathy and rotator cuff tear. He
advised that appellant could not work.
An April 6, 2009 functional capacity evaluation was reported as invalid due to
submaximal effort. On May 20, 2009 Dr. Ivill reported that appellant could return to work for
eight hours a day with sitting and standing at will, pushing 1 pound, and pulling and lifting 10
pounds. On June 16, 2009 appellant was offered a modified mail handler position at an annual
salary of $51,895.00. The duties of the position consisted of rewrapping packages while sitting
or standing in front of a conveyor belt using a gun, and debris-sorting letters and flats and
placing them into tubs and trays. The physical requirements were no lifting over 10 pounds, and
no climbing or kneeling. Sitting, standing, walking, and fine manipulation were limited to three
to four hours; bending, stooping, twisting and reaching limited to one to two hours; and pushing
and pulling to two to three hours. Appellant began the modified position on June 23, 2009.
On June 29, 2009 the Office reduced appellant’s monetary compensation to zero,
effective June 23, 2009, based on her actual earnings in the modified mail handler position. In
reports dated July 8 to November 11, 2009, Dr. Ivill provided examination findings and advised
that she could work full time in a modified position with a 10-pound weight restriction.
By decision dated December 2, 2009, the Office determined that appellant’s actual wages
in the modified mail handler position fairly and reasonably represented her wage-earning

2

The record indicates that at the time the claim was filed, appellant was working modified duty for an accepted
left hand tendinitis, adjudicated by the Office under number xxxxxx567.

2

capacity. It applied the Shadrick formula, noting that, as the weekly pay rate when injured was
$883.17 and the current pay rate for the position was $998.00, she had a zero percent loss.3
LEGAL PRECEDENT
Section 8115(a) of the Act provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by the employee’s actual
earnings if the actual earnings fairly and reasonably represent the employee’s wage-earning
capacity.4 Generally, wages actually earned are the best measure of a wage-earning capacity,
and in the absence of showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such a measure.5 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Albert C.
Shadrick decision,6 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.7 Office procedures provide that the Office can
make a retroactive wage-earning capacity determination if the claimant worked in the position
for at least 60 days, the position fairly and reasonably represented his or her wage-earning
capacity and the work stoppage did not occur because of any change in his injury-related
condition affecting the ability to work.8
ANALYSIS
The Office accepted that on December 13, 2005 appellant sustained a right rotator cuff
sprain/strain and temporary aggravation of degenerative disc disease of the cervical spine. On
August 6, 2009 appellant underwent right shoulder surgery and returned to a modified position
on June 23, 2009 at an annual salary of $51,895.00. The duties of the position were described as
rewrapping packages while sitting or standing in front of a conveyor belt using a gun, and debrissorting letters and flats and placing them into tubs and trays. The physical requirements were no
lifting over 10 pounds, and no climbing or kneeling. Sitting, standing, walking and fine
manipulation were limited to three to four hours; bending, stooping, twisting and reaching
limited to one to two hours; and pushing and pulling to two to three hours. The duties of the
modified position conform to the medical evidence set by appellant’s physician.
3

On December 7, 2009 appellant filed a recurrence claim. By decision dated January 19, 2010, the Office denied
the recurrence claim, and in a July 13, 2010 decision, an Office hearing representative affirmed the January 19, 2010
decision. Appellant filed an appeal with the Board, Docket No. 11-419, that will be adjudicated separately. The
record also contains an April 22, 2010 decision denying her schedule award claim. On January 20, 2011 appellant
requested reconsideration before the Office of the April 22, 2010 decision.
4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 302 (2005).

6

Albert C. Shadrick, 5 ECAB 376 (1953).

7

20 C.F.R. § 10.403(c).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).

3

The Board finds that appellant’s actual earnings as a modified mail handler fairly and
reasonably represent her wage-earning capacity. Appellant returned to full-time work on
June 23, 2009 and was working in this position on December 3, 2009, the date the Office issued
its wage-earning capacity determination. She worked in the position for more than 60 days, and
there is no evidence that the position was seasonal or temporary and no evidence to show that
she was not working eight hours a day.9
Regarding appellant’s argument on appeal that the position was tailored to her particular
restrictions, the Board finds there is no evidence that the position was seasonal, temporary or
makeshift work designed for her particular needs. The evidence establishes that she returned to
work for eight hours a day.10 The Board delineated factors of makeshift work in the A.J. case,
where the employee had actual earnings as a limited-duty clerk.11 The Board reversed the
Office’s wage-earning capacity determination, finding that the clerk position was makeshift work
specifically tailored to the claimant’s needs. For example, there was no detailed job description
or set schedule and her significant medical limitations precluded many clerical duties.12
The facts in evidence are distinguished from A.J. The position relied upon by the Office
in its December 3, 2009 decision clearly defined appellant’s duties. The duties of the position
consisted of rewrapping packages while sitting or standing in front of a conveyor belt using a
gun, and debris-sorting letters and flats and placing them into tubs and trays. The physical
requirements were no lifting over 10 pounds and no climbing or kneeling. Sitting, standing,
walking and fine manipulation were limited to three to four hours; bending, stooping, twisting
and reaching limited to one to two hours; and pushing and pulling to two to three hours. The
assigned duties described a bona fide job that would be available to appellant in the community
at large. The Board concludes that the modified position on which the December 3, 2009
decision was based fairly and reasonable represented appellant’s wage-earning capacity.
As there is no evidence that her wages in this position did not fairly and reasonable
represent her wage-earning capacity, they must be accepted as the best measure of her wageearning capacity.13
Appellant’s actual earnings in the position of modified mail handler fairly and reasonably
represent her wage-earning capacity. The Board must determine whether the Office properly
calculated her wage-earning capacity based on her actual earnings. The Board finds that the
Office properly determined that appellant had no loss of wage-earning capacity based on her
actual earnings. The current weekly earnings of $998.00 per week as a modified mail handler

9

J.C., 58 ECAB 700 (2007).

10

Id.

11

A.J., Docket No. 10-619 (issued June 29, 2010).

12

Id.

13

See Loni J. Cleveland, supra note 4.

4

exceeded the current weekly wages of the date-of-injury position of $883.17.
therefore had no loss of wage-earning capacity under the Shadrick formula.14

Appellant

CONCLUSION
The Board finds that the Office met its burden of proof to establish that appellant’s actual
wages as a modified mail handler fairly and reasonably represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 2, 2009 be affirmed.
Issued: April 4, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Albert C. Shadrick, supra note 6.

5

